                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

SARAH JONES,                                       )
                                                   )
                               Plaintiff,          )
                                                   )
v.                                                 )       Case No. 4:18-cv-00901
                                                   )
SAINT LUKE’S MEDICAL GROUP,                        )
a/k/a SAINT LUKE’S PHYSICIAN                       )
GROUP, INC.,                                       )
                                                   )
                               Defendant.          )

                                        NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Saint Luke’s Physician

Group, Inc. (“SLPG”) f/k/a Saint Luke’s Medical Group hereby gives notice of removal

of this cause of action to the United States District Court for the Western District of

Missouri. SLPG removes this action based on federal question jurisdiction in that

Plaintiff brings a claim under the Family Medical Leave Act, 29 U.S.C. 2601 et seq.

(“FMLA”). In support of this Notice of Removal, SLPG states the following:1

I.      BACKGROUND AND PROCEDURAL HISTORY

        1.        On July 30, 2018, Plaintiff filed this action in the Circuit Court of Jackson

County, Missouri at Independence (Case No. 1816-CV19343).

        2.        Plaintiff served SLPG with the Summons and Petition on October 18, 2018.

See Petition (Ex. B).




        1See   Civil Cover Sheet (Ex. A) (seeking removal to the Western District of Missouri).


FIRMWIDE:159094010.1 091059.1036
             Case 4:18-cv-00901-NKL Document 1 Filed 11/13/18 Page 1 of 4
        3.       Plaintiff alleges violation of the FMLA, in support of which Plaintiff relies

on federal law, 29 U.S.C. 2601 et seq.

        4.       Plaintiff also brings claims of disability discrimination and retaliation, in

support of which Plaintiff relies on Missouri state law, R.S. MO. 213.055 and R.S. MO.

213.070.

II.     FEDERAL QUESTION JURISDICTION

        5.       Plaintiff’s claim under the FMLA is within this Court’s federal question

jurisdiction, 28 U.S.C. § 1331. Pursuant to 28 U.S.C. § 1441(a), an action within this

Court’s federal question jurisdiction is removable without regard to the citizenship or

residence of the parties.

        6.       This Court may exercise supplemental jurisdiction over Plaintiff’s state

disability discrimination and retaliation claims.

III.    VENUE IS PROPER

        7.       Because the Circuit Court of Jackson County lies in the Western District of

Missouri, this Court is the appropriate venue for removal. See 28 U.S.C. § 1441(a).

IV.     COMPLIANCE WITH REMOVAL PROVISIONS

        8.       SLPG received service of Plaintiff’s Petition on October 18, 2018. Pursuant

to 28 U.S.C. § 1446(b), SLPG timely filed this Notice of Removal within 30 days of

receiving such service.

        9.       The Summons and Petition attached as Exhibit B are the only process,

pleadings, and/or orders served upon SLPG in the state court action and, thus, it has

complied with 28 U.S.C. §1446(a).


FIRMWIDE:159094010.1 091059.1036      2
             Case 4:18-cv-00901-NKL Document 1 Filed 11/13/18 Page 2 of 4
        10.      Promptly after filing this Notice, the undersigned will provide written

notice to Plaintiff and file a copy with the Circuit Court of Jackson County, as required

by 28 U.S.C. § 1446(d).

        11.      SLPG reserves the right to amend or supplement this Notice of Removal.

        For the foregoing reasons, SLPG hereby requests that the above-captioned state

court action be removed to this Court from the Circuit Court of Jackson County,

Missouri.

                                               Respectfully submitted,


                                               /s/ Alyssa M. Sediqzad
                                               Jeffrey D. Hanslick, #46693
                                               Alyssa M. Sediqzad, #70506
                                               LITTLER MENDELSON, P.C.
                                               1201 Walnut, Suite 1450
                                               Kansas City, MO 64106
                                               Telephone: 816.627.4400
                                               Facsimile: 816.627.4444
                                               jhanslick@littler.com
                                               asediqzad@littler.com

                                               ATTORNEYS FOR DEFENDANT




FIRMWIDE:159094010.1 091059.1036     3
            Case 4:18-cv-00901-NKL Document 1 Filed 11/13/18 Page 3 of 4
                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of November, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system and further certify that

I have mailed by U.S. Mail, first-class postage prepaid, the document to the following

counsel of record:

        Albert F. Kuhl
        LAW OFFICES OF ALBERT F. KUHL
        15700 College Boulevard, Suite 102
        Lenexa, KS 66219
        Al@KCjoblawyer.com

        ATTORNEY FOR PLAINTIFF


                                               /s/ Alyssa M. Sediqzad
                                               Attorney for Defendant




FIRMWIDE:159094010.1 091059.1036     4
            Case 4:18-cv-00901-NKL Document 1 Filed 11/13/18 Page 4 of 4
